DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (United States Patent Application Publication 2015/0168617 A1).
Regarding Claim 1, Hamada discloses a display device (paragraphs 4, 11, for use in a display) comprising: a display unit configured to have display information and to emit visible light having a continuous spectrum (paragraph 4, a plasma display is inherently used to display information and emit visible light; see also paragraph 115, portable telephones; paragraph 1, transmitting visible light); an infrared cut-off


Regarding Claim 2, Hamada discloses the display device according to claim 1, wherein the high-retardation polyester film contains at least one of polyethylene terephthalate and polyethylene naphthalate (paragraph 96, polyethylene terephthalate film is used as the lambda/2 plate; paragraph 76, lambda/2 plate as layer D)

Regarding Claim 3, Hamada discloses the display device according to claim 1, wherein the high-retardation polyester film has a retardation
from 5000 nm to 30000 nm, both inclusive (paragraph 102, the average retardation of a biaxially oriented film made of polyethylene
terephthalate is approximately 5000 nm).

Regarding Claim 4, Hamada discloses the display device according to claim 1, further comprising a reflective polarizing film (polarized-light selective reflective layer C, paragraph 76, see figures 8a-d).

Regarding Claim 5, Hamada discloses an infrared cut-off film configured to transmit visible light from one side and to reduce an amount of incident infrared light from another side (paragraph 1, transmitting visible light and reflecting infrared light, therefore transmitting visible light from one side to another and reducing the amount of incident IR tight from the other, second side), wherein the film comprises a first
polymer film configured to reduce an amount of incident infrared light (see figures 8a-d, layer 3 made of multiple layers; paragraph 46, infrared-ray reflective layer 3; paragraphs 51-52, the first polymer film includes an infrared cut-off layer configured to reduce transmission of the infrared light, paragraphs 81-83, as polymer layers) and a second polymer film disposed upon the first polymer film (see figures 8a-d, layer 3 made of multiple layers; paragraph 46, infrared-ray reflective layer 3; paragraphs 51-52, the first polymer film includes an infrared cut-off layer configured to reduce transmission of the infrared light, paragraphs 81-83, as polymer layers), and the second polymer
film includes a high-retardation polyester film (paragraph 96, polyethylene terephthalate film is used as the lambda/2 plate; paragraph 76, lambda/2 plate as layer D; see applicant's specification page 6 lines 9-10).

     	Regarding Claim 6, Hamada discloses the infrared cut-off film according to claim 5, further comprising a reflective polarizing film (polarized-light selective reflective layer C, paragraph 76, see figures 8a-d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882